Citation Nr: 1529158	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  14-01 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance Center in St. Paul, Minnesota

THE ISSUE

Entitlement to an effective date prior to September 1, 2011 for the grant of non-service-connected pension benefits.


REPRESENTATION

Appellant represented by:	Attorney Don H. Jorgensen


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from November 1989 to November 1993.

This matter comes before the Board of Veterans' Appeals (Board) from a December 2013 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The record contains  the January 2012 decision from the Social Security Administration (SSA) stating that the Veteran is disabled from September 1, 2011 under the Social Security Act.  However, the underlying records from SSA have not been obtained.  Those records may be relevant to the Veteran's claims.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the Veteran's records from SSA should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Social Security Administration records pertinent to the Veteran's claim for Social Security disability benefits as well as the medical records relied upon concerning that claim.

2.  Then readjudicate the appeal.  If the benefit sought on appeal is not granted in full, issue the Veteran and his representative a supplemental statement of the case and provide the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




